IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT




                           No. 99-50985
                         Summary Calendar




ROBERT RUSSELL WALKER,

                                           Plaintiff-Appellant,

versus

ED RICHARDS, Sheriff, in His Official
and Individual Capacities,

                                           Defendant-Appellee.


ROBERT RUSSELL WALKER,

                                           Plaintiff-Appellant,

versus

ED RICHARDS, Sheriff, et al.

                                           Defendants,



ED RICHARDS, Sheriff; ROBERT PHILLIPS;
JOHN DOE 11-13, 16-18; WILLIAM BOUSQUET,
Jail Administrator; ROBERT WEBSTER;
CLAYTON KLEEN,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
            USDC Nos. A-97-CV-363-SS & A-97-CV-576-SS
                       --------------------
                         November 21, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.
                            No. 99-50985
                                 -2-

PER CURIAM:*

     Robert Russell Walker, Texas prisoner #841009, appeals the

dismissal of two civil rights complaints, which were consolidated

by the district court.

     Walker argues that the district court erred in dismissing

his complaint as to Defendants James and Patricia Cooper and John

Does 1 and 2.   He argues that those defendants interfered with

his business and with his right to raise his child as he saw fit.

As Walker did not raise these claims in the district court, there

could be no error in the district court’s failure to consider

them.    See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342

(5th Cir. 1999), cert. denied, 120 S. Ct. 982 (2000).

     Walker argues that the district court erred in dismissing

his complaint as to Melinda Bozarth and John Does 3 and 4.    By

failing to address the basis for the district court’s dismissal

of those parties, Walker has abandoned any argument that the

district court erred in doing so.    See Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993).

     Walker argues that the district court erred in dismissing

claims pursuant to Heck v. Humphrey, 512 U.S. 477 (1994).    His

primary argument is that his claims involving interference with

his business and his family life were not barred by Heck.

However, Walker did not fairly raise those claims in the district

court, and the court did not apply Heck to any such claims.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50985
                                 -3-
Despite his arguments on appeal, Walker also did not make any

facial challenge to Texas parole procedures in the district

court.    See Leverette, 183 F.3d at 342.    We reject Walker’s

argument that Heck is inapplicable to parole-revocation

proceedings.    See Littles v. Board of Pardons & Paroles Div., 68
F.3d 122, 123 (5th Cir. 1995).1

     Walker argues that the district abused its discretion in

failing to allow him to amend his complaint to state an Americans

with Disabilities Act (ADA) claim.   Having reviewed the record,
and especially Walker’s repeated disregard for the timetables

established by the district court for amendments, we conclude

that no abuse of discretion occurred.       See Addington v. Farmer’s

Elevator Mut. Ins. Co., 650 F.2d 663, 666 (5th Cir. Unit A July

1981).2

     Walker argues that the district court erred in dismissing

his excessive-force claim against Appellees William Bousquet and

Robert Webster.   We agree with Walker that the district court

erred in holding that he had waived the claim.      The statement he

made in the course of litigating the first of his two complaints

did not apply to claims made in the second of his complaints.

However, we may affirm the district court’s grant of summary

     1
       As Appellee Phillips argues, Walker has not challenged the
district court’s dismissal of his claim against Phillips on the
basis of Heck. Accordingly, Walker has abandoned any such
argument. See Yohey, 985 F.2d at 225.
     2
       Walker contends that the district court erred in
dismissing the defendants in their official capacities pursuant
to the Eleventh Amendment because an ADA claim would not have
been so barred. Because Walker has shown no error in the
district court’s failure to permit an ADA claim, this issue is
moot.
                            No. 99-50985
                                 -4-
judgment if there exists another adequate basis for doing so.

Rodrigue v. Western & S. Life Ins. Co., 948 F.2d 969, 971 (5th

Cir. 1991).   Such a basis exists here.    Because Walker alleged no

personal participation by Bousquet and Walker in the use of

force, they were entitled to summary judgment.     See, e.g., Murphy

v. Kellar, 950 F.2d 290, 292 n.7 (5th Cir. 1992).    We also agree

with Appellees that Walker did not meet his burden of pointing to

evidence of a genuine issue as to this issue.     See Fraire v. City

of Arlington, 957 F.2d 1268, 1273 (5th Cir. 1992).
     Walker argues that the district court erred in granting the

defendants summary judgment as to his retaliation and access-to-

the-courts claims.   Having reviewed the summary-judgment evidence

closely, we conclude that Walker pointed to nothing from which a

retaliatory intent by the defendants could plausibly be inferred.

See Brady v. Houston Indep. Sch. Dist., 113 F.3d 1419, 1424 (5th

Cir. 1997).   Walker’s access claim was properly dismissed because

he alleged no actual prejudice by the defendants’ conduct in

areas which are protected by the right of access.     See Chriceol

v. Phillips, 169 F.3d 313, 317 (5th Cir. 1999); Johnson v.

Rodriguez, 110 F.3d 299, 310-11 (5th Cir. 1997).

     Walker’s final argument is, again, that the district court

abused its discretion in failing to permit him to amend or

supplement his complaint.   We have already rejected the argument

that the district court abused its discretion in declining to

give Walker yet another opportunity to add an ADA claim.    Nothing

in Walker’s final argument convinces us that the district court
                          No. 99-50985
                               -5-
otherwise abused its discretion in refusing him additional

chances to amend.

     AFFIRMED.